 THE HOWE SCALE COMPANY275stated,Respondent did bargain about other matters, including the standard hoursystem in general.In these circumstances,I need not decide whether Respondent'sbargaining technique, if adhered to, would have been consistent wtih good-faithbargaining.I am convinced that in the situation here involved, it was not bad-faith bargaining.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, myRecommended Order, among other things, will direct that Respondent cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent refused to bargain with the Union in violationof Section 8(a) (5) and (1) of the Act, my Recommended Order will require thatRespondent bargain with the Union, upon request, as the exclusive representativeof its employees within the appropriate unit concerning rates of pay, wages, hours,and other terms and conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO,is and has been at all times since its certification on March 16, 1959, the exclusiverepresentative of Respondent's production and maintenance employees for purposesof collective bargaining within the meaning of Section 9(a) of the Act.2.By failing and refusing to furnish information requested by the Union as tohow its job rate classifications were arrived at; by changing the classifications forpiecework jobs and the minimum base rates of pay for those jobs and for timeworkjobs without notice to the Union of its intention to do so and without furnishingthe requested information pertaining to the classifications of the piecework jobs;by increasing the number of job rate stations for its timeworkers without notice toor consultation with the Union; and by soliciting employees to bargain individuallywith it, Respondent has refused to bargain with the Union in the appropriate bar-gaining unit and has engaged in and is engaging in an unfair labor practice withinthe meaning of Section 8(a) (5) of the Act.3.By the foregoing conduct, by warning its credit manager trainee that his wife'sunion activities would have a bearing on his chances for advancement with Re-spondent, and by threatening another employee that she would be the first to belaid off if she did not abandon the Union, Respondent interfered with, restrained,and coerced its employees in the exercise of their rights guaranteed in Section 7of the Act and thereby engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]The Howe Scale CompanyandDistrictNo. 8, InternationalAssociation of Machinists,AFL-CIO.Case No. 13-CA-3827.November 15,1961DECISION AND ORDEROn March 27,1961, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Report134 NLRB No. 32. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and both parties filed briefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modification noted in theOrder .2ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Howe ScaleCompany, Chicago, Illinois, its, officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in District No. 8, International As-sociation of Machinists, AFL-CIO, or in any other labor organizationof its employees, by discharging employees, or in any other mannerdiscriminating against them with respect to their hire or tenure of em-ployment, or any other term or condition of employment.(b)Premising any of its employees increased benefits as an induce-ment to abandon or refrain from union representation and to bargaindirectlywith the Respondent concerning terms or conditions ofemployment.(c)Refusing to bargain collectively concerning rates of pay, wages,hours of employment, or other conditions of employment with DistrictNo. 8, International Association of Machinists, AFL-CIO, as theexclusive representative of all employees at the Employer's sales andservice office at Chicago, Illinois, excluding office clerical employees,professional employees, watchmen, guards, and all supervisors as de-fined in the National Labor Relations Act, as amended.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the above-named Union, or any other labor or-ganization,to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-1 Pursuant'to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Rodgers and Leedom].s In view of the extent of the labor practices engaged in by the Respondent which, inits effort to rid itself of the Union,encompassed violations of Section 8(a) (1), (3), and(5) of the Act,we have modified the Order as hereinafter set forth.N L R B v. EntwistleMfg.Co,120 F.2d 532(C.A. 4) ; cf.N.L.R.B. v. Empress Publishing Company,312U.S. 426. THE HOWE SCALECOMPANY277poses of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :(a)Offer to Edward J. Spicer immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole in themanner set forth in the section of the Intermediate Report entitled"The Remedy" for any loss of pay he may have suffered by reason ofthe discrimination against him.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records,social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay due inaccordance with this Order.(c)Upon request, bargain collectively with District No. 8, Inter-national Association of Machinists, AFL-CIO, as the exclusive rep-resentative of all employees in the bargaining unit herein found ap-propriate for_ the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other terms and condi-tions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(d) Post at its office and plant in Chicago, Illinois, copies of thenotice attaiched hereto marked "Appendix." 3 Copies of said notice, tobe furnished by the Regional Director for the Thirteenth Region,shall, after being duly signed by the Respondent, be posted by it im-mediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, includingall places where notices to-employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent has bargained directlyand individually with employees.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 278DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuantto a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL offer to Edward J. Spicer immediate and full rein-statement to his former or substantially equivalent position, with-out prejudice to his seniority or other rights or privileges, and wewill make him whole for any loss of earnings suffered as a resultof his discharge.WE WILL NOT discourage membership by any of our employeesin District No. 8, International Association of Machinists, AFL--CIO, or in any other labor organization, by discharging employ-ees or by discriminating against them in any other manner inregard to their hire or tenure of employment, or any term orcondition of employment, except as authorized by Section 8 (a) (3)of the National Labor Relations .Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT by any of the foregoing conduct or by promises orgrants of ecbnomic benefit, or by any other conduct, interfere with,restrain, or coerce employees in the exercise of their rights of self-organization, to form, join, or assist District No. 8, InternationalAssociation of Machinists, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to, engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.WE WILL upon request bargain with District No. 8, ' Interna-tionalAssociation of Machinists, AFL-CIO, as the exclusiverepresentative of all our employees in the appropriate bargainingunit described below, with respect to rates of pay, wages, hoursof employment, and other conditions of employment, and,. if anunderstanding is reached, embody such understanding in a signedagreement.The appropriate unit is:All employees employed at our sales and service office locatedatChicago, Illinois, exclusive of office clerical employees,professional employees, watchmen, guards, and all supervisorsas defined in the National Labor Relations Act.All our employees are free to become orremain,or to refrain frombecoming or remaining, members of District No. 8, InternationalAssociation of Machinists, AFL-CIO, or any other labororganiza-tion, except as provided under Section 8 (a) (3) of the National Labor THE HOWE SCALE COMPANY279Relations Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.THE HOWE SCALE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on August 23, 1960, and an amended charge filed Septem--ber 2, 1960, against the Respondent, The Howe Scale Company, Chicago, Illinois,and duly served, the General Counsel issued a complaint on October 7, 1960, alleg-ing that the Respondent had engaged in unfair labor practices in violation of theNational Labor Relations Act (61 Stat. 136).The charges were filed by DistrictNo. 8, International Association of Machinists, AFL-CIO.As ultimately amended, the complaint alleged violations by the Respondent ofSection 8(a) (1), (3), and (5) of the Act by: (1) the termination of employment ofEdward J. Spicer for his union or concerted activities, (2) refusal to recognize andbargain collectively with the Union, (3) attempting to_bargain directly with em-ployees represented by the Union, and (4) promising benefits to employees if theybargained directly with the Company.Respondent duly filed its answer denyingthe allegations of unfair labor practices.Upon due notice, a hearing was held on November 15, 1960, at Chicago. Illinois,before the duly designated Trial Examiner.The General Counsel, the Respondent,.and the Union were represented at the hearing, participated therein, and wereafforded full opportunity to present and to meet material evidence, to engage in oralargument, and to file briefs and proposed findings.The General Counsel has filed abrief and the Respondent comments, on January 9, 1961, which have beenconsidered.Upon the record thus made, and after consideration of all the evidence, thecontentions of the parties, and observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Howe Scale Company is a corporation duly organized under and existing byvirtue of the laws of the State of Delaware, with a factory and office at Rutland,Vermont, where it is, and at all times material herein has been, engaged in thebusiness of manufacturing weighing devices.Respondent maintains sales and service offices in 26 major cities of the UnitedStates, including 1 such office in Chicago, Illinois, which is the facility involved inthe present proceeding.Respondent's gross annual volume of business exceeds $5,000,000 and in thecourse, conduct, and operation of its business, Respondent annually ships goodsdirectly from one State to another at an annual rate in excess of $50,000.It is admitted that the Respondent is, and at all material times has been, engagedin commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted and found that District No. 8, International Association of Ma-chinists, AFL-CIO, is a labor organization within the meaning of Section 2(5) of theAct.M. THEUNFAIR LABOR PRACTICESThe IssuesOn August 12, 1960, after having for several years recognized and dealt with theUnion pursuant to contracts and Board certification as bargaining representative ofthe service employees in its Chicago office, the Respondent declined to accord fur- 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherrecognitionto the Unionand contemporaneouslydischarged EdwardJ. Spicer,the union representative or chairman, in the shop.The General Counsel contends that for some time prior to August 1960, the Re-spondent had sought to bypass the Union and deal directly with employees con-cerningterms and conditions of employment,and had promised employeesincreasedbenefits if they would get rid of the Union and bargain directly with the Respondent,and that its August 12, 1960, action was so motivated.The Respondentdeniesthese allegations. -It contends that it withdrewrecognitionof the Union because of good-faith doubt that the Union represented a majorityof the employees, and that Spicer was discharged because he threatenedan employeeif he did not join the Union.No substantialissue ispresented with respect 46 the appropriateness of the bar-gainingunit or the Union's actual representation therein on August 12, 1960, thedate of the Respondent's final refusal to bargain with the Union.The bargainingunit, comprising all service employees of the Respondent at its Chicago plant, ex-cluding all office clerical employees, professional employees, watchmen, guards, andsupervisors as defined in the Act, was established by the Board, following the usualstatutory proceedings in 1956.On August 28, 1956, after election, the Union wascertified by the Board in such unit, and the parties entered into successive collective-bargaining contracts.The Respondent recognized and dealt with the Union, pur-suant to the certification and contracts until August 12, 1960, on which date it re-fused to recognize the Union further.Though the Respondent's answer formallydeniesthe appropriateness of the unit, that position is not otherwise pressed, and isfound to be unsubstantiated.It isconsequently concluded that the aforementionedunit,more specifically described hereinafter, constitutes a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.The evidence establishes the Union's majority as of August 12, 1960.At that time,includingSpicer, there were six employees in the appropriate bargaining unit.' As ofthat date the Respondent was withholding union dues through August 1960, pur-suant to voluntary checkoff authorizations signed by four of those six employees.The Respondent discontinued the dues checkoff effective September 1, 1960.Never-theless the four employees continued to tender their dues directly to the Unionafter August 1960.As of the date of the hearing all were members of the Unionin goodstanding.If Spicer is excluded as having been properly discharged, three ofthe five persons in the bargainingunitwere union members on August 12, 1960 andat the time of hearing. It is consequently found that on August 12, 1960, and at alltimesmaterial herein, the Union represented a majority of the employees in theappropriate unit and was therefore the exclusive representative for purposes of col-lective bargaining of all employees in such unit within the meaning of Section 9(a)of the Act.The substantial and materialissuesto be resolved are therefore (1) whether theRespondent sought to deal directly with employees and promised them benefits ifthey would do so rather than through the Union; (2) whether the Respondent's re-fusalto deal further with the Union was motivated by a good-faith doubt as to theUnion's continued majority; (3) or whether the refusal and the contemporaneous dis-charge of Spicer were motivated instead by the Respondent's desire to rid itself ofthe Union:The EventsThe Union was certified by the Board on August 28, 1956. Thereafter a contractwas executed by the parties effective September 1, 1956, through August 31, 1957,succeeded by another 1-year contract in 1957.Among other provisions the 1957 contract containedclauseson the followingsubjects: (1)Maintenance of union membership; (2) voluntary checkoff of uniondues and initiation fees by the Respondent, this provision to be effective for 1 yearor until the termination of the collective-bargaining agreement-whichever occurredsooner;(3) a grievance procedure which provided,interalia,that "Discharged em-ployees shall have the right to be represented and heard within three (3) days oftheir discharge"; and (4) an automatic renewalclauseproviding that the agree-ment would continue in effect until August 31, 1958, "and from year to year there-after unless written notice or termination or notification is given by either party tothe other on or before sixty (60) days prior to August 31, 1958 or the same date ofany subsequent year "In the summer of 1958, following timely notice by the Union to reopen, theparties met severaltimesto negotiate a new contract. In these neeotiations. pursuantto suggestion of the Respondent that problems could be more effectively workedout on a local level if the relationsremained"informal," and concurred in by theUnion, the parties arrived atan oral agreementto follow the provisions of the 1957 THE HOWE SCALE COMPANY281written contract, including the renewal provision, for the succeeding contract year.The Respondent thereafter continued to deal with the Union and with Shop Chair-man Spicer as representative of the unit employees, and to follow the terms of thewritten agreement.In June 1959, the Unionagaingave timely notice of intent to reopen the contract.Several meetings between company and union representatives were held, includingmeetings with a Federal mediator when the parties found themselves in disagree-ment on the wage issue.The credited testimony of Assistant Union Business Rep-resentativeWilliam Britt and Shop Chairman Edward Spicer is that these negotia-tions concluded with the Union accepting the Respondent's contention that it wasnot in a position to grant a wage increase; that it was then agreed to continue theold contract in effect, the Union indicating that it would seek to reopen the wageissuein 6 months.Thereafter the relationship between the parties continued asbefore.In November 1959, conditions improving, the Respondent granted a wageincrease which it negotiated with the union representatives, Spicer and Britt.The following year on June 25, 1960, within the 60-day period provided by thecontract, the Union, following the' procedure of previous years, notified the Re-spondent of its intention to reopen the agreement for changes upon its expirationdate, August 31, 1960.1The Respondent did not acknowledge or reply to this letter.About July 27, 1960, having heard nothing from the Respondent, Union Repre-sentatives Britt and Spicer called on A. R. Haskins, district manager of the Chicagooffice, and presented their proposals for the new contract.Haskins told Britt andSpicer that the proposals should be sent to the home office at Rutland, Vermont-that he no longer had authonty to negotiate.On August 9, 1960, Britt forwarded to Robert H. Zitzman, the Respondent's di-rector of personnel at Rutland, a letter accompanied by the Union's contract pro-posals and requesting the arranging of a meeting for the purpose of negotiations.The letter stated, in relevant part:As a result of a Shop Meeting held by the employees of Howe Scale Company,who are members of District #8, International Association of Machinists,AFL-CIO, the following agenda of proposals was formulated. I am, herewith,sending you a copy of these proposals and request that we arrange a meetingtoenter into negotiations of a new contract at your earliest possibleconvenience.Personnel Director Zitzman received this letter on August 11.Upon its receipt_Zitzman telephoned Chicago District Manager Haskins, and asked him who com-posed the Union's shop committee.Haskins replied, according to Zitzman, that itwas Spicer.On the same day, under circumstances discussedpost,Zitzman directed-that Spicer be discharged without being given any reason therefor. In accordancewith this directive Service Manager Jenson of the Chicago office discharged Spicerat the end of the workday on Friday, August 12. In response to Spicer's inquiryas to the reason for the action, Jenson replied, apparently truthfully, that he didnot know. Simultaneously, on August 12, Zitzman wrote to the Union, stating thatthe Respondent had reason to believe that the Union did not represent a majority,of the employees, and that the Respondent was therefore declining to meet with theUnion unless it was certified as the bargaining agent.The next workday after Spicer's discharge was Monday, August 15.About noon,on that day Spicer and Union Representative Britt came to the plant and saw Dis--trictManager Haskins, in an effort to learn the reason for Spicer's termination.Haskins told Spicer and Britt that he had just returned from vacation that morningand that he knew "absolutely nothing" about the reason for the action, but that itcould not have had anything to do with Spicer's work.Haskins suggested that Britt.callPersonnel Director Zitzman in Rutland?Britt and Spicer then left the plantand went to theunionoffice, from which, later in the day, Britt telephoned Zitzman.In the telephone conversation Britt asked Zitzman for an explanation of the dis-,charge.Zitzman declined to discuss the matter with Britt, stating as his reason that1The letter stated in relevant part:Kindly accept this as our official notice of intent to open for changes the Agreementin existence between your Company and District No. 8, International Association ofMachinists at its expiration date August 31, 1960Hoping to meet with you at your earliest convenience with regard to this matter. . . .Though Haskins told Britt and Spicer that he knew nothing about the discharge,Zitzman had in fact informed Haskins of it on August 11. There is conflict in the testi-mony ofZitzman and Haskinsas to whether Zitzman told Haskins the reason for theaction.Zitzman's testimony indicatesthat hedid ; Haskins'testimony is that hedid not. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe did not believe that the Union represented the employees.The Union not yethaving received Zitzman'sAugust 12 letter, Zitzman read the contents of it to Brittover the telephone.Pressed by Britt,Zitzman would only say that Spicer's activitiesin interesting himself in matters "not his concern"among such a small group ofemployees,constituted intervention in affairs better handled directly between theCompany and the employees.However,Zitzman denied Britt's suggestion that thisamounted to a discharge of Spicer for his union activities.Zitzman told Britt thatthe Union could file a petition for an election, but Britt declined to do so, saying thatthe Union represented a majority of the men and that if there was any effort todecertify, it should come from the employees.After some further discussion theconversation terminated without change in the situation.Later in the day Britt wroteto the Respondent formally requesting Spicer's reinstatement;on August 18 Zitzmanreplied declining to consider the request"in the absence of a formal certification con-firming that you are the current bargaining agent."The Solicitation of Employees To Forgo Union RepresentationFor some time prior to August 1960, the Respondent had been seeking to per-suade the Union and the employees to forgo formal union representation. It hasbeen seen that the verbal arrangements initiated in 1958 were made at the Re-spondent's suggestion that under an "informal"procedure problems could be workedout more effectively on a local level.In the spring of 1959 Shop Chairman Spicer and employee Brown were givenmerit wage increases.Later, in May of that year, employee Walter Karpinski askedDistrictManager Haskins why he had not received a raise. In the course of theirdiscussionHaskins suggested to Karpinski that the Respondent might be able togive employees more money if they did not have the Union as bargaining agent.On several occasions in the spring of 1960 Haskins suggested to Karpinski that theUnion offered employees no substantial service, telling Karpinski thatin anoperationsuch as the Respondent's, a bargaining agent was unnecessary.Shop Chairman Spicer's credited testimony is that in July 1959, prior to the be-ginning of negotiations for contract renewal that year, Personnel Director Zitzman,adverting to the smallness of the group involved and the inconvenience of distance,sought to persuade Spicer of the desirability of having the men deal directly with theRespondent, rather than through the Union.On that occasion Zitzman told Spicerthat under such an arrangement the Respondent would be in a better position togrant wage increases and improved working conditions than it could through theUnion. Spicer declined Zitzman's suggestion.In July 1960, during the pendency of the Union's request for negotiations forcontract changes, Haskins again broached the subject to Shop Chairman Spicer.Haskins stated that the Respondent could "do more" for the employees if they woulddeal directly with the Respondent and "drop the Union." Spicer responded to theeffect that it would be preferable to complete the negotiations.The Employment ContractsIn their meeting in late July 1960, in which Union Representatives Britt andSpicer presented to District Manager Haskins the Union's contract proposals forthe coming contract year, Haskins informed the union representatives that theRespondent was preparing an employment agreement which the employees wouldbe required to sign, and Haskins explained the matter.The agreement bound theemployee, as a condition of employment,not to engage in any business competitiveto the Respondent or to seek to divert the Respondent's customers within a radius of150 miles of places of business of the Respondent, for a period of 1 year followingthe termination of the employee's employment by the Respondent.Haskins agreedto supply a copy of the agreement to Britt.Several days later, about July 29, a meeting of employees was held in the plantby Haskins at which Haskins explained the agreement and told the employees thatthey would be required to sign it. Shop Chairman Spicer was present, and he andHaskins discussed the matter at the meeting.Haskins gave Spicer a copy of theagreement for forwarding to the Union's attorneys, and Spicer told Haskins thatthe employees would wait for a clarification from the Union's legal department.Theemployees were later notified by the Respondent that unless they signed the em-ployment agreement by September 1 they would be discharged.Haskins testifiedthat he did not call in the union representatives to explain this matter prior to themeeting because he "did not feel it was a union matter." THE HOWE SCALE COMPANY283Concluding FindingsThe General Counsel contends that (1) the Respondent promised its employeesincreased economic benefits if they would get rid of the Union and deal directlywith the Respondent; (2) the Respondent bypassed the Union in connection with thesigning of the employment agreements, previously described, and thus attemptedto negotiate directly with its employees; (3) the Respondent discharged Union Chair-man Spicer because of his protected union activities and for the purpose of under-mining the prestige, influence, and majority status of the Union; and (4) theRespondent's refusal to continue recognition of the Union was not motivated by good-faith doubt of the Union's majority status, but instead reflected rejection of the prin-ciple of collective bargaining.The Respondent contends (1) that the attempts of Zitzman and Haskins to dealunilaterally with individual employees reflect nothing more than their opinions thatindividual bargaining might be more successful than collective bargaining; and thatnothing was offered or promised and no threats made; that Shop Chairman Spicerwas discharged for cause, namely, that Spicer had threatened an employee, ThomasClemens, if Clemens did not join the Union; and (2) that Zitzman questioned theUnion's majority status in good faith, for reasons hereinafter given.The controlling principles are simply stated.So far as the prohibitions of thisstatute are concerned, an employee may be validly terminated for any reason orconduct not involving protected concerted activity or discouragement of unionmembership.The existence or claimed existence of nondiscriminatory ground fortermination may not, however, be utilized as justification or pretext for discrimina-tory termination.An employer may rightfully withhold recognition from a majorityunion and request an election if he has bona fide doubt as to the Union's majority.However, where the refusal constitutes a rejection of the principle of collectivebargaining or is merely to afford time to take action to dissipate the Union's repre-sentative status, it is a violation of the Act.Joy Silk Mills, Inc.,85 NLRB 1263,185 F. 2d, 732 (C.A.D.C.);N.L.R.B. v. Irving Taitel, Ruth Taitel, and Jerome Taitel,d/b/a I. Taite'l and Son,261 F. 2d 1 (C.A. 7), cert. denied 359 U.S. 944.On the basis of these principlesit ismy conclusion that the Respondent dis-charged Spicer discriminatorily and refused to bargain in violation of the Act.I further find that Spicer's asserted threat to Clemens was seized upon as a pretextto disguise his termination for illegitimate considerations. It is therefore unneces-sary to decide the disputed question as to whether Spicer actually engaged in theconduct charged by the Respondent. It is further found that the Respondent's refusalto continue recognition of the Union was based on the Respondent's desire to be ridof the Union and not upon bona fide doubt as to the Union's majority status.The refusal to bargain and the discharge of Spicer must be considered together;they represent a single pattern of action by the Respondent.We have seen from the statements of its officials, heretofore recounted, that theRespondent desired to eliminate the Union as bargaining representative and dealdirectly with the employees.Such action, occurring at times when the Respondentwas under contract with the Union, some when it had pending before it unionbargaining proposals, is inconsistent with a conclusion of good-faith dealing.OnAugust 12, 1960, the date when the Respondent refused to deal further with theUnion, the Union had been the certified and contractual representative of the unitemployees for 4 years.To the knowledge of the Respondent four of the six unitemployees were paid-up members of the Union through the month of August 1960.The Respondent could therefore have had no reasonable doubt on August 12, 1960,that the Union represented a majority of the employees.The reasons ascribed by Personnel Director Zitzman for the Respondent's asserteddoubt as to the Union's continued majority status are not sustained.These were(1) that he had heard nothing from the Union since the mediation sessions in 1959;(2) that when a wage increase was given in November 1959 Union RepresentativeBritt did not object or thank the Respondent for it; and (3) that District ManagerHaskins had reported in the spring of 1960 that employees Brown and Spicer hadexpressed disinterest in the Union.These assertions cannot be credited as explana-tory of the Respondent's action.3In his initial testimony Zitzman cited as additional ground contributing to his doubtas to the Union's majority, an alleged offer by Britt, in their telephone conversation ofAugust 15, to "drop the union activity" If the Respondent would reemploy Spicer.How-ever,on cross-examination Zitzman modified this testimony.Britt admittedtellingZitzmanin this conversation that he thought Spicer's job more important than the Union,and that bewould "rather see the Unionlose the bargainingrights than to see Mr.Spicer 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time of the discharge and refusal to bargain the parties were operating underthe termsof the written contract. It would therefore be irrelevant if the Respond-ent had heard nothing from the Union after the mediationsessions.But theassertionitself is inaccurate.The Respondent dealt with the Union after the medi-ationsessions.In November 1959 District Manager Haskins negotiated with UnionRepresentatives Britt and Spicer concerning the allocation of the wage increasesgranted at that time.The significance of the fact, if it is a fact, that Britt did notobject or thank the Respondent in_connection with the wage increases, is therefore -not apparent.Throughout the contract year the Respondent continued to check offunion dues, pursuant to the contract, of those employees who had voluntarilyauthorized it.Throughout the spring and early summer of 1960 Personnel Di-rector Zitzman was kept advised by District Manager Haskins of efforts by Spicerto enroll new employees in the Union. The Respondent was therefore aware of theUnion's activity, and could have had no bona fide doubt as to the Union's continuinginterest in representing the employees. In any event, any such doubts could not havesurvived the receipt of Britt's letters requesting the opening of negotiations for thenew contract and enclosing the Union's proposals.The Respondent did not answerBritt's letter of June 25. Indeed, it made no response at all until August 12, afterBritt'had written a second time and enclosed proposals for the new contract.TheRespondent's answer then was to refuse to negotiate and simultaneously to dischargeSpicer.The Respondent's 6 or more weeks of intervening silence is not consistentwith the present claim of good-faith doubt as to the Union's majority.Good-faithdoubt would have dictated immediate response stating candidly the Respondent'sposition.Dilatory and belated assertions rebut claims of good-faith doubt.N.L.R.B.v.National Motor Bearing Company,105 F. 2d 652, 660(C A. 9); N.L.R B. v.Whittier Mills Company et al.,111 F. 2d 474, 478 (C.A.5); N.L.R.B. v.'McQuay-Norris Manufacturing Company,116 F. 2d 748, 752 (C.A. 7).Nor could the Respondent have had any genuine question as to Spicer's andBrown's union desires. It asserts that it discharged Spicer for actions supportive ofthe Union. Brown's union dues were being voluntarily checked off by the Respond-ent continuously until the Respondent terminated the checkoff on September 1, 1960.The employees took no action to repudiate the Union; the Respondent did notavail itself of ready procedures to test the Union's status.As the Board said in asimilar situation inToolcraft Corporation,92 NLRB 655, 656:The alleged dissatisfaction of the employees did not result in an attempt tochange or eliminate their bargaining representative by a rival union or by adecertification petition.Nor did the Respondent, while asserting that it desireda Board certification to resolve its alleged doubt, seek to file an employer petitionfor that purpose, although fully aware of the availability of such procedure.These circumstances are indicative of absence of good faith. See alsoSquare DCompany,105 NLRB 253, 256.It is concluded that the Respondent's refusal to bargain with the Union was notmotivated by bona fide doubt as to the Union's majority but rather by desire to under-mine the Union's status.The Respondent's testimony as to its motivation is notcredited.It is further concluded that the discharge of Spicer was in implementationof the Respondent's unlawful purpose.Spicer was the Union's representative in the shop: As the General Counsel putsit,hewasthe Union.The Respondent dealt with him regularly in that capacity.The Respondent desired to discontinue relations with the Union.The Respondentsuggested to the employees that it could provide greater benefits for them by directdealings.These overtures being unsuccessful in producing employee repudiation oftheUnion, the Respondent discharged Spicer and simultaneously refused to dealfurther with the Union.The Union was thus, with one measure, eliminated rootand branch.The Respondent's justification for the discharge of Spicer, namely, that he threat-ened an employee and the Respondent in good faith terminated him for that reason,is not credibly supported.That an employee may properly be discharged on suchground is unquestioned.However occasion may not be seized upon as a pretext torid an employer of union supporters or the Union itself.The evidence requires theconclusion that the Respondent so used it here.As the court of appeals stated inN.L.R.B. v. Electric City Dyeing Co.,178 F. 2d 980, 983 (C.A. 3) : "It matters notthat for reasons apart from union activity an employee deserves summary dischargeif as afact the reason was union activity."lose his job," but credibly denied offering to abandon representation in return for Spicer'sreinstatement.In any event, the refusal to bargain on August 12 could not have beenmotivated by events on August 15. THE HOWE SCALE COMPANY285In the first place, Zitzman's statements to Britt in their telephone conversationof August 15, 1960, previously recounted, indicate, despite Zitzman's disclaimer,that it was Spicer's interestinmaintainingcollective representation in preferenceto individual dealing that constituted the reason for the discharge. In the secondplace, the Respondent, by relieving local officials of any authority in the matter, madeit impossible for anyone on behalf of Spicer to discuss the discharge except by long-distance telephone or, written communication.By refusing to deal with any repre-sentative of Spicer it required him either to forget about the matter, to attempt tolearn the reason for his discharge, and to present his case himself and by longdistance, or else to travel to Rutland, Vermont, to discuss the matter in person.Thepresentation of these alternatives is not reflective of good faith, or normally expec-table personnel action in legitimate circumstances. In addition, the refusal to permitSpicer to be represented in discussing his discharge was violative of his right underthe collective-bargaining contract which, under the terms of the understanding, waseffective until August 31, 1960.Article IV, section 5, of that agreement, after pro-viding for grievance and arbitration machinery, states the following:Discharged employees shall have the right to berepresentedand heard withinthree (3) days of their discharge. [Emphasis supplied.]In addition, the, circumstances under which the discharge was assertedly decidedupon do not reflect normally expectable action..Spicer was an employee of 8 years' standing, whose services had always beensatisfactory.Personnel Director Zitzman's testimony is that around August 1 or 2,1960, he learned from District Manager Haskins that Spicer had told employeeClemens, in sum, that Clemens had "better" join the Union or the employees wouldbe "rough" on him or "foul up his work." 4Upon receipt of this information,according to Zitzman, he immediately decided to discharge Spicer who, Zitzmanasserts, had been warned by him about July 1959, for an asserted threat of similarnature .5Because the decision could have "ramifications," Zitzman took the pre-caution of clearing the discharge with various of his superiors in Rutland, includingtheRespondent's executive committee and its president.Zitzman then notifiedHaskins and Jenson of the decision and directed the discharge to be made, at thesame time cautioning Jenson not to give any reason for the action.Zitzman conducted no investigation.He did not question Clemens; he did notinterview Spicer or ask Haskins to do so.His sole source of information was thereport supplied to him by Haskins.Zitzman was not aware of and did not ask thesource of Haskins' information.He was in no position to evaluate the authenticityof the report, or even to judge whether Haskins could.The alacrity with whichZitzman thus accepted the charge without investigation as substantial basis for thetermination of an old employee with a satisfactory work record, contrasts signi-ficantly with his care to secure advance approval of his superiors because of potential"ramifications."I conclude that Zitzman's interest was not in the guilt or inno-of Spicer but in securing apparent cause for effecting his termination in con-cencenection with the elimination of the Union as bargaining agent.The incident withClemens was therefore seized upon as a pretext and the discharge was consequentlyan unfair labor practice.This is not to say that the Respondent could not have discharged Spicer if it ingood faith believed that he had threatened employees. It is only to say that itdid not do so here, and that an employer may not discharge an employee forillegitimate reasons even though valid ground may exist.Upon the basis of the foregoing findings it is concluded that the Respondentdischarged Spicer and refused to bargain with the Union in order to discouragemembership in, the Union, to undermine the prestige, influence, and the majoritystatus of the Union, and to rid itself of the Union. It is further concluded thatthe Respondent promised its employees increased benefits if they would get rid ofthe Union and bargain directly with the Respondent.By these acts the Respondentinterfered with, restrained, and coerced its employees, and discouraged membershipin and refused to bargain collectively with the Union, in violation of Section8(a) (1),(3), and (5) of the Act.* Zitzman first testified that Haskins told him of this occurrence in a telephoneconversa-tion about August 11, 1960, concerning the Union's letter of August 9, referredtosupra,enclosing its contract proposals for the coming contract year.Zitzman later amendedthis testimony to place theoccurrence in anothertelephoneconversationwithHaskinsabout August 1 or 25 Zitzmantestified that this 1959 incident occurred during a negotiationsession withBrittand Spicer.Britt andSpicer denied the incident. I credittheir testimony. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employment ContractsThe General Council additionally contends that the employment agreementswhich the Respondent required employees to sign affected terms and conditions ofemployment, as such were a matter of concern to the Union, and that in its actionsin the matter the Respondent bypassed the Union and thus further violated Section8(a)(1) and(5) of the Act. I do not find these contentions sustained.Despite the testimony of District Manager Haskins to the effect that he did notcall in the union representatives to explain the agreements prior to the July 29meeting because he "did not feel that it was a union matter," I find that the Unionwas actually consulted concerning the agreements.Thus, Haskins explained theproposal to Britt and Spicer in the meeting about July 27, discussed it with Spicerin the employee meeting of the 29th, and gave Spicer a copy to forward to theUnion.Since Britt and Spicer were authorized union representatives, I find thatthe Respondent dealt with them concerning the employment agreements and thusin this respect complied with its obligations under the statute. It is consequentlyfound that the Respondent did not engage in unfair labor practices in connectionwith the employment agreements. It will therefore be recommended that theallegationof the General Counsel to this effect be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and take certain affirmativeand remedial action designed to effectuate the policies of the Act.Having foundthat the Respondent discriminatorily discharged Edward J. Spicer on August 12,1960, I recommend that the Respondent offer him immediate and full reinstatement,without prejudice to his seniority or other rights and privileges, and make himwhole, in accordance with the Board's usual procedures and remedial policies, forany loss of earnings occasioned by his discharge. I further recommend that Re-spondent, upon reasonable request, make available to the Board and its agents,all payroll and other records pertinent to -n analysis of the amount due as backpay.Itwill be further recommended that the Respondent bargain collectively withthe Union upon request and embody any understandings reached in a signed agree-ment.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.DistrictNo. 8, International Association of Machinists, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.All employees of The Howe Scale Company employed at its sales and serviceoffice located at Chicago, Illinois, exclusive of office clerical employees, professionalemployees, watchmen, guards, and all supervisors as defined in the Act, constitutea unit appropriate for the purpose of collective bargaining within the meaning ofSection 9(b) of the Act.3.On and at all times since August 28, 1956, District No. 8, International Asso-ciation of Machinists, AFL-CIO, has been the exclusive representative of all em-ployees in the appropriate unit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.4.By refusing to bargain collectively with District No. 8, International Asso-ciation of Machinists, AFL-CIO, on August 12, 1960, the Respondent has engagedin unfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By discharging Edward J. Spicer, thereby discriminating in regard to the hireand tenure of Spicer's employment and discouraging membership in the Union,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section8(a) (3) of the. Act.6.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a)( I) of the Act. UNITED FRUIT COMPANY2877.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.8.TheRespondent did not engage in unfair labor practices by requiring em-ployees to sign employment agreements.[Recommendationsomitted from publication.]United Fruit CompanyandNational Maritime Union of America,AFL-CIO.Case No. 92-RC-10379.November 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Jacob Lazarus, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :1.The Petitioner seeks a single fleetwide unit of all unlicensed sea-men employed aboard certain Honduran flag vessels which it allegesare beneficially owned and controlled by the United Fruit Company,here called UFCO, through its wholly owned foreign subsidiaries,EmpresaHondurena do Vapores, S.A.' and Balboa Shipping Cor-poration.UFCO contends that it is not, as alleged, the employer ofthe seameninvolved and neither owns nor, as a time-charterer, op-erates the ships covered by the petition.Both UFCO and Empresaargue basically that as Empresa is a foreign corporation, is the em-ployer of the seamen, and is engaged in its own business of operatingand chartering the vessels, and as thevessels areof Honduran registryand the seamen of foreign nationality, the maritime operations in-volved are not within the jurisdiction of the Labor Act.Thus, theissueraised here concerns not only the effect upon the Act's jurisdic-1 On May 31, 1960,the Board held a consolidated hearing for purposes of oral argu-ment inWest India Fruit and Steamship Company, Inc.,130 NLRB 343;Peninsular &Occidental Steamship Company,132 NLRB 10;andEastern Shipping Corporation,et al.,132 NLRB 930,on certain issues concerning the jurisdiction of the Act over shipsflying the flags of nations other than the United States and concerning policy considera-tions involved in the Board's assertion of jurisdiction over such vessels.Similar issuesare raised in this proceeding.Thus,as it appeared that United Fruit Company, thePetitioner,and Sociedad Naccional de Marinos de 1:Iondoras,a Honduran organization,might have a substantial interest in the outcome of theWest Indiaand other cases re-ferred to above, they were invited to participate asamicus curiaein the oral argument.Only the Petitioner accepted the invitation and appeared by counsel at the hearing. See,West India Fruit and Steamship Company,Inc., supra,footnote 5.As set forth in our decision in the WestIndiacase,supra,footnote 4, the AttorneyGeneral of the United States was permitted to intervene in this and the other three casesreferred to above and in his brief,filed on November 18, 1960, presented on behalf oftheDepartment of State and Department of Defense certain considerations of inter-national law and national defense policy bearing upon issues common to the four cases.z Empresa Hondurena de Vapores,a Honduran corporation,moved to intervene on theground that it was the employer of the employees covered by the petition.Empresa was,without opposition,permitted to intervene at the hearing and has participated fully atall stages of this proceeding.134 NLRB No. 25.